Title: General Orders, 26 November 1777
From: Washington, George
To: 



Head-Quarters, White Marsh [Pa.] Novr 26th 1777.
Parole Carlisle.C. Signs Derby. Dover.


If any Gentlemen of the army can give information to the General, of shoes, stockings or leather breeches, in quantities, he will be exceedingly obliged to them—He will likewise be obliged to any of the General officers, for recommending proper persons to be employed in collecting these articles.
General Smallwood, and the Colonels of the Maryland regiments are

to meet to morrow morning, at nine o’clock, at General Smallwood’s quarters, to state, as far as they can, the ranks of all other officers in those regiments, and the dates which their commissions ought to bear—Where there are competitions for rank among the Colonels, they are to state their claims.
The money for the payment of the army for september is expected every moment—The regimental pay Masters are immediately to make out their Abstracts for the month of October, and deliver them to the pay Master General for examination—As an alteration in the payment of rations is now under consideration of Congress, it is recommended to the commanding officers of regiments not to add their ration accounts, to the pay-rolls, until their determination is known, which will be signified in General Orders—The Pay Master General has complained of the slovenly, careless manner in which some of the captains make out their pay rolls—The regimental pay Masters are not to receive any but such as are made out fair, and agreeable to the form some time since given out, by the Pay Master General, which the regimental Pay Masters are to furnish such captains with, as have not already received the same.
No regimental Pay Master is to leave the service, without first applying to the Commander in Chief, nor any new pay master appointed without first obtaining his approbation.
